Mb. Justice Aldbey
delivered the opinion of the court.
In the action in which this appeal was taken by Johann D. Stubbe from the refusal of the District Court of San Juan, Section 1, to transfer the case to another district, the same reasons were alleged to establish the disqualification of Judge Campillo as were set up in another action between the same parties, No. 2284 which was decided on appeal yesterday. In the case now before us an affidavit of the attorney for appellant Stubbe alleges the following additional facts: That during the trial of one of the criminal prosecutions against Arturo Trías, a codefendant of Johann D. Stubbe, wherein Campillo was acting as district attorney, when the trial was half finished it was suspended and thereupon, in the office of Judge Bossy, the said district attorney offered to Stubbe’s attorney to dismiss all of the criminal prosecutions against Stubbe if he would compromise the suits pending between him and Pedro Candía Córdova, and that Stubbe accepted the offer under a certain condition,, but that *149condition was not accepted by G-andia’s attorney, wbo wanted Ms opponent to confess judgment in all of the civil cases, whereupon district attorney Campillo proceeded with the suspended trial; that Judge Campillo is personally earnestly interested not only in having Stubbe defeated in the civil actions, but also in his being convicted in the criminal cases, and that he has used his personal influence on many occasions in attempting to secure Stubbe’s conviction.
Although this court is of the opinion that if it is true that district attorney Campillo offered Stubbe’s attorney to dismiss the criminal actions for forgery prosecuted by himt against Stubbe if Stubbe would compromise the civil actions pending between him and Candía, tMs reveals conduct unbecoming to a district attorney; however, such conduct does not necessarily show that he has a personal interest against Stubbe, or that he in any manner coerced him to compromise the actions between him and Candía, but merely that he was willing to dismiss the prosecutions if the actions involving the same facts were compromised. As to the other part of the affidavit, it states no fact which would lead to the conclusion of the affiant that Judge Campillo is personally interested in Stubbe’s defeat in the said actions, for although it is alleged that on many occasions he used his personal influence to secure Stubbe’s conviction, no acts of Campillo are specified from which it may be deduced that he actually used his personal influence to secure Stubbe’s conviction.
In view of the foregoing this appeal must be governed by the principles laid down in the opinion of this court in appeal No. 2284, which was decided yesterday.
The order appealed from must be

Affirmed.

Chief Justice Hernández and Justices Wolf, Del Toro and Hutchison concurred.